DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAY (US 2007/0283974).
May teachers a method of manufacturing a non-tobacco smokeless product (para. 0003). May teaches applying an extraction process to one or more tobacco-alternative plant materials to produce a flavor-neutral base (para. 0034); and applying a heat treatment to the one or more tobacco-alternative plant materials for sterilizing the one or more non-tobacco plant materials (para. 0046).
Regarding claim 2, May teaches the heat treatment comprises a steam treatment process (para. 0046).  
Regarding claim 3, May teaches subjecting the one or more non- tobacco plant materials to a curing process (para. 0046).  
Regarding claim 4, May teaches adding nicotine to the one or more tobacco-alternative plant materials (para. 0044).  
Regarding claim 5, May teaches adding a caramel color to the one or more tobacco-alternative plant materials (para. 0038).  
Regarding claim 6, May teaches adding a humectant to the one or more tobacco-alternative plant materials (para. 0013).  
Regarding claim 7, May teaches a method of manufacturing a non-tobacco smokeless product comprising applying a curing process to one or more tobacco-alternative plant materials to form a base material (para. 0046); and applying a heat treatment to the one or more tobacco-alternative plant materials (para. 0046).  
Regarding claim 8, May teaches that the tobacco-alternative plant material includes tea leaves (para. 0043-0045) which falls into the Camellia genus family.  
Regarding claim 9, May teaches adding nicotine to the one or more tobacco-alternative plant materials (para. 0044).  
Regarding claim 10, May teaches adding a humectant to the one or more tobacco-alternative plant materials (para. 0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masri (US 2011/0048438).
Sjogren et al. (US 2015/0075543)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741